NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS CABRERA-CAMPOS, AKA Luis                   No.    19-71212
Campos-Cabrera, AKA Jesus Garcia
Miranda,                                        Agency No. A099-625-275

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Luis Cabrera-Campos, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

and terminate removal proceedings. We have jurisdiction under 8 U.S.C § 1252.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010), and the denial of a motion to terminate,

Dominguez v. Barr, 975 F.3d 725, 734 (9th Cir. 2020). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Cabrera-Campos’ motion to

reopen and terminate where his contention that the immigration court lacked

jurisdiction over his proceedings is foreclosed by Aguilar Fermin v. Barr, 958 F.3d

887, 895 (9th Cir. 2020) (“the lack of time, date, and place in the NTA sent to

[petitioner] did not deprive the immigration court of jurisdiction over her case”).

      In light of this disposition, we need not reach Cabrera-Campos’ contentions

regarding the timeliness of his motion. See Simeonov v. Ashcroft, 371 F.3d 532,

538 (9th Cir. 2004) (courts are not required to decide issues unnecessary to the

results they reach).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-71212